Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-48 are indefinite. The claims are written as product-by-process claims.  The product of the wheel assembly claimed does not always have all of the claimed features, for example a “deflated state” or “during the absence of positive air pressure”
The present independent claims attempt to claim the wheel assembly by the process in which it is manufactured and dependent claims, for example 45-46 recite, “during the absence of positive air pressure” are regarding an instance in which the product is being used.  These claims do not simply regard intended use that the claimed product is capable of but an occurrence during a moment of use.
Examiner has attempted extremely compact prosecution in examining the claims as what the specification regards as the invention and not the broadest reasonable interpretation.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30-48 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Britz (US 4909972 A).
Regarding claim 30, Britz discloses a wheel assembly (Fig 1) comprising;
A tire having at least one or more walls (see at least Fig 1, tread 18) and the exterior surface of tread 18,
a rim 14 having an outer surface (either the rounded outer circumferential surface of rim 14 in Fig 1, or the outer surfaces extending diagonally from the outer circumference depicted in Fig 1.  Either surfaces discussed herein create an outer surface of the rim).  The discussed outer surfaces define a rim positioned between at least one wall of the tread and creating a cavity filled with a monolithic insert, or core 16.
Britz discloses a monolithic insert, or core 16, disposed within said cavity (see Fig 1) and securely coupled to the rim by spokes 12 or a friction fit because the core 16 is depicted in contact with the rim 14 (see at least fig 1). The core (16) has a toroidal shape  (Col 2; lines; 42-45, Col 5; lines 23-26). The toroidal shape of the core 16 fills the cavity discussed above (see Britz Fig 1).
The core 16 is molded see Fig 2 (Col 5; lines 61-68) partially foamed (Col 2; lines 64-67, Col 6; lines 8-32), having cells or bubbles 16.1 (Col 5; lines 27-28) and is inserted in the cavity to fill the cavity (at least col 2; lines 54-57).  
In at least Fig 1 of the tire assembly 10 Britz discloses the core (16) completely fills the cavity defined by the rim and tread portion of the tire assembly, said cavity considered to have a deflated state. Insertion of the core 16 containing air pockets 16.12 into said cavity, and in complete contact with the rim and tread defining the cavity as shown in Fig 1, would have a positive air pressure on the cavity because the cavity is completely filled and the core having air pockets and Britz states the core 16 has sufficient resilience  to adopt the cross-sectional shape of the space defined between the rim and the tire (Col 5; lines 31-32).
MPEP2113 states:
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235

The above prior art is considered to anticipate the wheel assembly of present claim 30 as discussed above, alternatively
It would be obvious to one of ordinary skill in the art, or common sense, that one desires positive pressure in a tire as motivated for the tire to function. MPEP 2144 states improvement in technology such as more “durable” or “stronger” exists the motivation.  Additionally,  Britz also indicates the foam as an alternative less prone to puncture than an inflatable tube (Col 1; lines 5-30) which necessarily has positive air pressure to fill the tread and thus the air pocket filled foam would have pressure as well.
Regarding claim 31, as the core 16 is being inserted into the cavity defined by the tread and rim a portion of the core outer surface will contact the cavity prior to the entire core 16 insertion of Britz, thus the cavity will still be in a deflated state.
Regarding claim 32, the core 16, is in contact with the rim (Fig 1) thus there exists a friction fit.
Regarding claim 33, (Col 1; lines 13-19) indicates the core reduces deflation due to punctures (Col 1; lines 10-16) thus the wheel assembly is necessarily able to maintain an operability of the wheel assembly during what may be considered a deflated state.
Regarding claim 34, Britz necessarily discloses a compressed shape and expanded shape by stating the core 16 has a tubular shape and circular cross-sectional shape and has sufficient resilience to adopt the cross-sectional shape defined by the rim and tire (Fig 1, Col 5; lines 14-26) thus corresponding to the claimed cavity.
Regarding claim 35, Britz discloses the core 16 having a first end and second end disposed in the cavity to form a toroidal shape (see discussion of claim 30, Fig 1 and mold shape for forming core 16 disclosed in Fig 2)
Regarding claim 36, Britz does not specifically use the term “run-flat” however the entire cavity of the tread and rim are filled with core 16 made of overlapping foam materials and Britz discloses reducing deflation due to punctures (Col 1; lines 13-17).
Regarding claims 37 and 41, See discussion of claim 30 above as well as labeled Fig 1 below

    PNG
    media_image1.png
    487
    768
    media_image1.png
    Greyscale


Regarding claim 38, Britz discloses the entire cavity of the tread and rim are filled with core 16 made of overlapping foam materials and Britz discloses reducing deflation due to punctures (Col 1; lines 13-17) thus one skilled in the art would recognize it is obvious that the wheel assembly maintains a positive air pressure for operability for some portion of time.

Regarding claim 39, Britz necessarily discloses a compressed shape and expanded shape by stating the core 16 has a tubular shape and circular cross-sectional shape and has sufficient resilience to adopt the cross-sectional shape defined by the rim and tire (Fig 1, Col 5; lines 14-26) thus corresponding to the claimed cavity and claimed expandable core 16 between a compressed shape and expanded shape.
Regarding claim 40, the core 16, is in contact with the rim (Fig 1) thus there exists a friction fit.
Regarding claim 42, Britz does not specifically use the term “run-flat” however the entire cavity of the tread and rim are filled with core 16 made of overlapping foam materials and Britz discloses reducing deflation due to punctures (Col 1; lines 13-17).    Claim 42 is regarding intended use.  
It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure.  The prior art structure of Britz is considered  capable of performing the claimed use and thus meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530. See also In re Pearson 181 USPQ 641; In re Yanush 177 USPQ 705, 706  In re Otto et al 136 USPQ 458.
Regarding claim 43, See discussion of claim 30, no inflatable tube, above as well as labeled Fig 1 included herein and Fig 2, the ends of core 16 meeting discussed in Col 5; lines 59-60.
Regarding claim 44, the core 16 fills the entire cavity filled by the tread and the rim, See fig 1
Regarding claims. 45-47, the positive air pressure is considered within the celled foam core filling the tread and rim and upon puncture or use of the tire such that the cells in the foam are reduced over time and reduce positive air pressure but the core still exists
It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure.  The prior art structure of Britz is considered  capable of performing the claimed use and thus meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530. See also In re Pearson 181 USPQ 641; In re Yanush 177 USPQ 705, 706  In re Otto et al 136 USPQ 458.
Claims 45-47 are at different point in time and thus the product is not claiming the same product.
Regarding claim 48, the foam taught by Britz is expandable  and insertable into the cavity described above regarding claim 30.  See fig 1-2 of Britz.

Response to Arguments
Applicant’s arguments with respect to claim(s) 30-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims are written as product-by-process claims.  The product of the wheel assembly claimed does not always have all of the claimed features, for example a “deflated state” or “during the absence of positive air pressure”
The present independent claims attempt to claim the wheel assembly by the process in which it is manufactured and dependent claims, for example 45-46 recite, “during the absence of positive air pressure” are regarding an instance in which the product is being used.  These claims do not simply regard intended use that the claimed product is capable of but an occurrence during a moment of use.
MPEP 2113 recites product-by-process claims are not limited by the manipulations of the recited steps, only structure implied by the steps:
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product  
Applicant is welcome to discuss the case in an interview with the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741